Exhibit 4.7 To:IncrediMail Limited (the "Company" and/or the "Borrower") Date: September 6, 2011 Dear Sirs, Whereas you have informed us of your intention also to use the Credit (as defined below) for the purpose of acquisitions of assets, including various companies; and Whereas you have requested the Bank to provide you with the Credit (as defined below) in the event of realization of your abovementioned intention; and Whereas we, the undersigned, Bank Leumi le-Israel B.M. (the "Bank"), shall be willing to provide you with a credit framework, in a total principal amount which shall not exceed USD 12,000,000; NOW Therefore, at your request, we confirm that the Bank shall be willing to grant you credits, loans and/or other banking facilities as specified below in the aggregate amount of up to US$12,000,000 (Twelve Million United States Dollars), (hereinafter: the "Credit Framework" or the "Credit"), on the terms and subject to the conditions set out below:- 1. Drawing of the Loan The Credit shall be available for drawing by the Borrower, in several installments, in its sole discretion, of up to a total amount of US$12,000,000, from the date that this letter comes into force (the "Date of Entering Into Force") until the end of the Availability Period (as defined in Schedule B), subject to the terms and conditions of this letter. In order to draw the Credit, the Borrower shall provide the Bank with a written drawing request in the Bank's customary form (the “Drawing Request”). The Drawing Request shall specify, inter alia, the amount of the Credit and the drawing request date (the “Drawing Date”). The Borrower shall provide the Bank with the Drawing Request by not less than seven business days prior to the Drawing Date specified in the Drawing Request. Prior to the granting of the Credit, the Borrower shall provide the Bank with all such reasonbale documents and shall sign all such reasonable forms which the Bank shall require, in such texts as shall be customary in the Bank and agreed upon by the Company, with respect to the granting of the Credit. In addition, the Borrower shall provide the Bank, upon request, with its confirmation that all approvals, if any, required under any law or agreement, in order to close the Credit Framework, have been duly received by it. Prior to the granting of the Credit, the Borrower shall provide the Bank with an executed letter of undertaking (the "Financial Covenants") which shall be in the text attached hereto as Schedule A. 2. Terms of the Loan – as specified in schedule B attached hereto and forming an integral part hereof. 3. Collateral The drawing of any part of the Credit Framework and the continuing maintenance thereof are subject to your providing the following collateral in a form and text acceptable to the Bank as collateral for the repayment of all your debts to the Bank: The abovementioned executed letter of Financial Covenants. a debenture containing a first degree floating charge over all of your assets (the "Debenture"); The Bank hereby acknowledges that following the receipt by First International Bank of Israel ("FIBI") of a debenture to secure credit to be granted by FIBI to the Borrower, the Bank shall be required to enter a pari passuintercreditor agreement ("Pari Passu") with FIBI which shall be signed in a text acceptable by the Bank. The Bank hereby acknowledges and agrees that any specific collateral granted to secure a car lease agreement and/or a landlord commitment and/or hedging activityin a total aggregate amount that shall not exceed $750,000 USD shall rank prior to the Debenture, subject to receiving similar consent from FIBI, if applicable. 4. Additional Conditions for the granting of the Credits A material breach, in the Bank's reasonable opinion, by you and/or a breach not cured by you as detailed hereinbelow, of any of your obligations to the Bank (including, without limitation, the obligations contained in this letter), shall constitute an event of default under the Credit, entitling the Bank not to grant the Credit or to require the immediate repayment of the Credit if already granted, subejct to a prior written notice of 5 business days, during which period any such material breach was not cured by you. Without derogating from the above, the granting of the Credit and the continuation of the maintaining of the Credit, in whole or in part, is subject to the fulfillment of all of the following provisions: The Borrower shall provide the Bank withthe collateral specified in section 3 above. The Borrower shall provide the Bank with executed copies, upon the Bank's demand and upon reasonable terms and conditions acceptable to the Bank, as a reasonable banker, and to its full satisfaction, of all of the documents, agreements,corporate resolutions, and consents which shall be required, in accordance with the law and/or regulation, in respect of the Credit and the collateral. No event, shall occur, whether such an event depends or does not depend on the Borrower, which entitles the Bank, in its reasonable opinion, and according to the Bank's usual documents signed by the Borrower to require immediate repayment of any amount due or becoming due to the Bank from the Borrower under any document signed or to be signed by the Borrower in favour of the Bank. In the opinion of the Bank, acting as a reasonable banker, no change has occurred that prohibits, prevents or limits the Bank's ability to grant the Credit, due to changes in local or international financial markets, changes as a result of a demand, instruction or request made by or referred by the Bank of Israel or by any other legal authority which is a result of an amendment to any Law, and that no legal impediment exists which prohibits, in the Bank's reasonable opinion, the granting of the Credit or any part thereof according to any Law.Provided that in the case of changes in local or international financial markets, in the opinion of the Bank, acting as a reasonable banker, no change has occurred that prevents or materially limits the Bank's ability toability to grant the Credit. - 2 - The Borrower shall sign all customary forms and documents in form and scope which the Bank shall reasonably consider necessary with respect to the granting of the Credit Facility. The Bank shall receive to its full satisfaction, prior to the granting of the Credit or any part thereof, copies of all governmental and other permits and consents required under any law, if required,with respect to the granting of the Credit and with respect to the said collaterals. No material adverse change shall have occurred in the opinion of the Bank, in the business or financial position of the Borrower, and or its ability to repay its obligations to the Bank. No adverse change shall have occurred in the limitations imposed upon the Bank, including changes in the policy of the Bank of Israel or any change in law not existing on the date of signature hereof, relating to Credits (including liquidity requirements relating to the Credit in respect of foreign currency and/or Israeli currency). In this document, the expression "law" shall mean any law, regulation, or instructions of the Bank of Israel or any other authority, whether or not having the force of law, including agreements between the Bank and the Bank of Israel or such other authority. For the avoidance of any doubt, it is hereby clarified that the above shall not derogate from and/or prejudice in any manner the Bank's rights and/or the Borrower's obligations in accordance with any document executed and/or to be executed by the Borrower in favour of the Bank. 5. Fees and Commissions - as specified in schedule C attached hereto and forming an integral part hereof. 6. This letter is personal to you and may not be relied upon by any other party. Your rights under this letter are not assignable or transferable in any manner whatsoever to any third party. The terms contained in this letter are confidential may not be disclosed in whole or part to any other person or entity without our prior written consent. 7. If the terms and conditions specified above are acceptable to you, please confirm your agreement thereto by countersigning this letter in the space provided below and returning a copy thereof to us by no later than September 13, 2011. Without derogating from any of the terms set out herein, the Bank's proposal herein for the granting of the Credit Framework to you according to the terms and conditions hereof, shall only come into force if you shall return this letter to us, by the date specified in the immediately preceding sentence, countersigned by you, and pay us the non refundable commitment fee set out in paragraphs 2 to schedule C. 8. Furthermore, this letter shall cease to be in force and effect if the Borrower fails to fulfill all the terms of this letter, to the full satisfaction of the Bank, by October 2, 2011. Yours faithfully, BANK LEUMI LE-ISRAEL B.M. - 3 - Date: September 6 2011 Bank Leumi le-Israel B.M. Dear Sir/Madam, We hereby confirm our agreement to the above and instruct you to debit the Loan Account with the commissions specified in Clause 5 above, whenever same shall be due, whether the account is in credit or in debit or shall be become overdrawn as a result thereof. IncrediMail Limited I, the undersigned, , the lawyer acting for IncrediMail Ltd., hereby confirm thatthe board of directors of IncrediMail Ltd, unanimously adopted written resolutions on, authorizing Messrs and to countersign this letter, that the resolutions specified above, were duly passed in accordance with the law and the memorandum and articles of association of IncrediMail Ltd. and that the same have been duly signed by all the directors of IncrediMail Ltd. I further confirm that the above signature composition binds IncrediMail Ltd. , Adv. Date
